       Case 2:13-cr-00345-JAD-GWF Document 100 Filed 04/23/20 Page 1 of 1




 1                       UNITED STATES DISTRICT COURT

 2                             DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                   Case No. 2:13-cr-00345-JAD-GWF
 4
                 Plaintiff,                      ORDER
 5
           v.                                         ECF No. 99
 6
     TEVIN JEROME GREER,
 7
                 Defendant.
 8
 9
10         Good cause appearing, IT IS ORDERED that the hearing on request
11   to modify conditions/terms of supervised release currently scheduled for
12   Monday, April 27, 2020 at 1:30 p.m., be vacated and continued to June 8,
13   2020, at the hour of 10:00 a.m.
14         DATED this 23rd day of April, 2020.
15
16
17                                        UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
                                            3
